Application for stay of enforcement of injunctive order of the United States District Court for the District of Arizona, case Nos. 90-0054 and 91-1808, issued October 13, 1993, presented to Justice O’Con-nor, and by her referred to the Court, granted pending the timely filing and disposition by this Court of a petition for writ of certiorari. Should the petition for writ of certiorari be denied, this stay terminates automatically. In the event the petition for writ of certiorari is granted, this stay shall continue pending the sending down of the judgment of this Court.
Justice Blackmun, Justice Stevens, Justice Souter, and Justice Ginsburg would deny the application for stay.